Citation Nr: 1711580	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for asbestosis prior to June 21, 2016, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1960 to December 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for asbestosis.

In his March 2012 substantive appeal, the Veteran requested a Travel Board hearing; however he failed to appear for the hearing scheduled in November 2015.  He has not requested rescheduling or provided a reason for his failure to appear. 

The issue on appeal was previously remanded by the Board in March 2016 for further evidentiary development of requesting outstanding post-service treatment records and obtaining a VA examination for the Veteran's disability.  This was accomplished, and the claim was readjudicated in an August 2016 supplemental statement of the case.  For this reason, the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  For the rating period prior to June 21, 2016, the Veteran's asbestosis did not more nearly approximate Forced Vital Capacity (FVC) between 75 to 80 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of between 66 to 80 percent predicted. 

2.  For the rating period beginning June 21, 2016, the Veteran's asbestosis disability did not more nearly approximate FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.


CONCLUSIONS OF LAW

1.  For the rating period prior to June 21, 2016, the criteria for a compensable rating for asbestosis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6833 (2016).

2.  For the rating period beginning June 21, 2016, the criteria for a rating in excess of 30 percent for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6833 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. As the rating decision on appeal granted service connection for asbestosis and assigned disability ratings and effective dates for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2009 letter provided notice on the "downstream" issues of disability ratings and effective dates, prior to the February 2010 rating decision.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding VA's duty to assist, the Veteran's VA and private treatment records have been secured; there's no indication relevant treatment records are outstanding.  He underwent VA examinations in January 2010 and June 2016.  The Board finds that, when reviewed with other medical evidence of record, the examinations and reports are adequate for adjudication purposes.  The examiners obtained a reported history from the Veteran and conducted an examination.  The Board finds that the examination reports contain sufficiently clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.

Laws and Analysis 

The Veteran seeks a compensable rating prior to June 21, 2016, and in excess of 30 percent thereafter for his service-connected asbestosis.

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service-connected asbestosis is evaluated under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6833.  Under this code, a 10 percent evaluation is assigned in cases of Forced Vital Capacity (FVC) between 75 to 80 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of between 66 to 80 percent predicted.  A 30 percent evaluation is assigned for FVC between 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent predicted, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 kl/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or where the condition requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

If the DLCO (SB) test is not of record, an evaluation may be based on alternative criteria as long as the examiner states why that test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2).  When the pulmonary function tests are not consistent with clinical findings, an evaluation is based on the pulmonary function tests unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96 (d)(3).

When evaluating based on pulmonary function tests, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96 (d)(5).

When there is a disparity between the results of different pulmonary function tests forced expiratory volume in one second (FEV-1) and FVC, so that the level of evaluation would be different depending on which test result is used, the test result is used that the examiner states most accurately reflects the level of disability. 
38 C.F.R. § 4.96 (d)(6).

The Veteran underwent a VA examination in January 2010.  During the evaluation, the Veteran denied a history of hospitalization and denied any current treatment, although it was noted that he had used an inhaler in the past.  He also reported dyspnea on mild exertion.  Pulmonary Function Tests (PFTs) were conducted and showed mild obstruction at baseline.  There was significant improvement in air flow after inhaled bronchodilator, and postbronchodilator spirometry was normal without obstruction or restriction.  In an April 2010 VA addendum examination, the examiner indicated that the Veteran had mild reversible airways obstruction with FEV-1 of post-bronchodilator of 97 percent.  A January 2010 VA spirometry report indicated that post-bronchodilator FVC was 96 percent.  

The Board finds the January 2010 VA examination to be of limited probative value as to the severity of his asbestosis disability.  The examiner did not indicate which test result most accurately reflected the level of disability and DLCO (SB) results were not provided.  

Although the January 2010 VA examiner indicated that the Veteran was not receiving any treatment for his disability, VA treatment records dated on March 9, 2010 show that the Veteran requested a refill on Albuterol (an inhaler).  

In a March 2010 statement, the Veteran also indicated that he was being treated at the VA Medical Center and was "now on medication(s)."  

Pursuant to the Board's March 2016 remand directive, the Veteran was afforded another VA respiratory examination on June 21, 2016.  During the evaluation, the examiner indicated that the Veteran's disability did not require the use of oral or
parenteral corticosteroid medications, but required the use of an inhaler on a daily basis.  PFT results showed post- bronchodilator FVC at 75 percent predicted, FEV-1 at 66 percent predicted.  A DLCO result was not indicated; however, the examiner noted that the FEV-1 most accurately reflected the Veteran's level of disability.  

The Veteran's VA treatment records from 2008 to 2016 show obstructive pulmonary disease/asbestosis in the current problem list, but little specific treatment per se.  No additional PFTs were done as part of his outpatient treatment.   His medication list indicates the inhaler was to be used on an "as needed" basis.  It was noted in December 2013 that although he had an inhaler he "only occasionally" used it.  In October 2014, it was noted that he "occasionally" used his inhaler for mild exertional dyspnea and wheezing, but otherwise he was not having any chronic symptoms. 
Upon review of all the evidence of record, both lay and medical, the Board finds that a compensable rating prior to June 21, 2016, was simply not warranted.  Again, ratings are based on the results of PFTs, and the only PFT of record during the appeal period prior to June 2016 was the 2010 VA examination.  Although the January 2010 VA examination report and the accompanying spirometry report did not include DLCO results, result of FEV-1 of post-bronchodilator were 97 percent and post-bronchodilator FVC was 96 percent - well in excess of the criteria for a compensable rating.  The VA outpatient records do show he requested a refill of his inhaler in 2010, but the rating criteria are not based on medication usage.  Moreover, the VA outpatient records indicate he only occasionally needed to use the inhaler.  Both by VA examiner in 2010 and during outpatient treatment in 2014, the severity of the Veteran's pulmonary symptoms was noted as "mild."  It was also explicitly noted in 2014 that he was not having any chronic pulmonary symptoms.  For all these reasons, a compensable rating prior to June 21, 2016, cannot be granted.

The date of the most recent VA examination which showed FEV-1 to 66 percent predicted is the date the RO assigned the 30 percent rating.  Again, the only PFT of record prior to that during the appeals period is the one from the 2010 examination which showed FEV-1 of 97 percent predicted.  The June 2016 examiner indicated that the Veteran's FEV-1 most accurately reflected the Veteran's level of disability.  Therefore it is clear when comparing the results of the 2010 and 2016 PFTs that the pulmonary condition worsened.  Moreover, as noted above, although outpatient records in 2013-2014 noted only the occasional use of an inhaler, the Veteran reported during the 2016 VA examiner that he was using an inhaler on a daily basis, which also suggests his condition had worsened.  There are no additional PFTs of record that have been performed since the June 2016 VA examination.  That examination did not include any findings of FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  The Veteran does not use oxygen therapy for his pulmonary disease.  For these reasons, a rating in excess of 30 percent beginning June 21, 2016 is not warranted.  


Extraschedular Consideration

The Board has also considered referral for extraschedular consideration under 
38 C.F.R. § 3.321 (b)(1).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.

Although the relevant diagnostic code allows for higher ratings, the Board fully explained why the higher ratings were not warranted for each rating period on appeal.  The Board finds that the rating schedule is adequate for rating the Veteran's asbestosis disability and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.  Also, the Veteran's disability have at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings. Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced. In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record indicates that the Veteran has been unemployed since 2005; however, the record shows that the Veteran retired from his job due to age or duration of work, rather than any service-connected disability.  See May 2010 VA treatment record.  Thus, a TDIU is not for consideration because the Veteran does not contend, and the evidence does not show, that his disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

For the rating period prior to June 21, 2016, a compensable rating for asbestosis is denied.

For the rating period beginning June 21, 2016, a rating in excess of 30 percent for asbestosis is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


